Citation Nr: 1746475	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  17-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether the overpayment of Post-9/11 GI Bill benefits in the amount of $8,710.45 is valid.

2.  Entitlement to a waiver of the overpayment of Post-9/11 GI Bill benefits in the amount of $8,710.45


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2017 decisions by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board consists of both a paper file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Veteran was informed by the VA Muskogee Education Center that he had received an overpayment of both tuition and housing benefits under the Post-9/11 GI Bill.  The total overpayment assessed was $8,710.45.  In March 2017, the Veteran submitted a notice of disagreement with these decisions, indicating that he was appealing for leniency and for part, if not all, of the debt to be forgiven.  One of the bases for the request for a waiver was that collection of the overpayment would impose upon the Veteran a financial hardship.  This submission was interpreted as an appeal concerning the validity of the overpayment, but it is in actuality, a request for waiver of the debt.  No action was taken on the waiver request.  Therefore, the Board remands the appeal so that the waiver request filed by the Veteran may be adjudicated and a statement of the case (SOC) issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the validity of the overpayment, as any waiver of all or part of the debt could render the issue of the propriety of the overpayment moot, the Board remands that issue as inextricably intertwined with the waiver request.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  This case should be referred to the Committee on Waivers and Compromises (COWC) or similar office at the RO in response to the Veteran's March 2017 request for waiver of the overpayment of $8,710.45 assessed against him in February 2017.  The Committee must provide the Veteran with, and ask him to complete, a current Financial Status Report form (VA Form 5655).  

2.  Following a reasonable period of time for the return of the Financial Status Report Form from the Veteran, the COWC should make a decision on the Veteran's request for a waiver of the overpayment at issue.  If the waiver is denied in whole or in part, the Veteran must be provided with a Statement of the Case (SOC), and must be specifically informed that a Substantive Appeal must be filed by him in order for the Board to review the appeal of the issue.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




